Citation Nr: 1037201	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1955 
and June 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In the September 2005 rating decision, the RO 
determined that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service connection 
for PTSD.  The Veteran's disagreement with this rating decision 
led to this appeal.

The Board notes that the RO had previously issued a rating 
decision in July 2005 denying the claim.  The September 2005 
rating decision was issued due to the Veteran submitting 
additional evidence.  

The Veteran testified before the undersigned Veterans Law Judge 
in June 2006.  A copy of the transcript of this hearing has been 
associated with the claims file.

In December 2009, the Board reopened the claim and remanded the 
claim for additional development on the merits.  After review of 
the subsequent development, the Board finds that VA has not 
substantially complied with the remand directives. See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, an additional remand 
is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

In December 2009, the Board reopened the claim based on the 
Veteran's testimony before the Board.  The Veteran, for the first 
time, described inpatient psychiatric treatment while in service.  
Although noting the multiple previous attempts to 
verify/corroborate the Veteran's asserted PTSD stressor of being 
called to aid a fellow serviceperson that was run over by a truck 
and attempts to obtain additional service records, the Board 
found that there was an additional duty to seek these records of 
inpatient records based on the new details provided in testimony.  
The record previously indicated that some service treatment 
records had been destroyed by fire.  

In addition, based on conflicting evidence regarding whether the 
Veteran has PTSD attributable to an in-service stressor, if the 
claimed stressor was corroborated upon remand, he was to be 
scheduled for a psychiatric examination to determine if he has 
PTSD attributable to that stressor.

Upon remand, the AMC attempted to corroborate the stressor and 
made multiple additional attempts to obtain evidence from the 
Veteran.  No additional facts or corroborating evidence were 
obtained.  The AMC received negative responses to the requests 
for evidence.  In part, however, the remand directed that the 
search must include the archive of Hospital Admission Data Cards.  
There is no indication this occurred.  These records would not 
have been kept with the Veteran's files and thus, the evidence 
that the Veteran's records were destroyed does not indicate that 
a search of the Hospital Admission Data Cards would be futile.  
Therefore, unfortunately, an additional remand is required to 
allow for this development.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

As directed previously, if the claimed stressor is corroborated 
upon remand, he is to be scheduled for a psychiatric examination 
to determine if he has PTSD attributable to that stressor.

Lastly, all VA medical examination and treatment reports, and any 
private medical records, that have not been obtained which 
pertain to PTSD must be obtained for inclusion in the claims 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  All VA medical examination and 
treatment reports, and any private medical 
records, that have not been obtained which 
pertain to PTSD must be obtained for 
inclusion in the claims file.

2.  Search the archive of Hospital 
Admission Data Cards for evidence of 
treatment (inpatient and otherwise) at the 
Fort Lewis, Washington dispensary for the 
Veteran for the period from August 1953 to 
August 1955, and associate any obtained 
records with the claims file.

3.  If evidence tending to corroborate the 
claimed stressor is obtained, the Veteran 
should be given a psychiatric examination 
with the claims file provided to the 
examiner.  He or she should give an opinion 
whether the Veteran has PTSD and, if so, 
whether it was caused by the reported 
stressor.

4.  Thereafter, the Veteran's claim should 
be adjudicated on the basis of all of the 
evidence including that developed 
subsequent to this remand.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



